Title: From George Washington to Robert Cary & Company, 16 March 1772
From: Washington, George
To: Robert Cary & Company



Gentn
Williamsburg March 16th 1772

Since I came to this place I have been informed of your Letter to Mr Josh Valentine (who is now Dead) respecting the Tobo shipped you by Captn Peterson—I cannot conceive how this mistake has happened, nor is it in my power at this time to remedy it otherwise than by sending the marks and numbers as under from the different Inspection’s not having the Bills of Lading to Inclose—This method I suppose will sufficiently distinguish the property of the Tobo and enable you to make out my Acct of Sales distinct from Mr Custis’s.
I inform’d you in my last of the 20th of Feby of a Draft for Fifty pounds in favour of the Revd Mr Boucher, Tutor to Mr Custis, to whose acct it was to be placed; and I believe I shall have occasion to draw upon you on the same Acct at the April Genl Court to the amount of four or five hundd pounds more to comply fully with a late purchase of Land made on the behalf of this young Gentlemen. I remain Gentn Yr Most Obedt

Go: Washington

